The deft. offered evidence of the freedom of the negroes, but it was rejected by the court.
The plea of non cepit admits the property in the plff., and this evidence is not admissible to contradict that plea. It does not go to establish either of the other pleas; it does not show property in the deft., nor in a stranger; in truth it contradicts both of these pleas as well as the express admission of the first plea. Moreover the freedom of the negroes cannot be tried in this proceeding.
                                The plaintiff had a verdict $30 damages.